Title: From Overton Carr to John Quincy Adams, 8 June 1820
From: Carr, Overton
To: Adams, John Quincy


				
					
					June 8, 1820
				
				Deed recorded August 21st. 1821.—Whereas George Boyd and James L. Edwards on or about the fourth day of September in the year of our Lord one thousand eight hundred and eighteen bargained and sold assigned transferred & conveyed unto the undersigned Overton Carr all the right title interest & estate of them the said George Boyd & James L. Edwards of in & to a certain house & lot then in the occupation of said George Boyd which had been sold by John P. Vanness to the said George Boyd by certain articles of agreement dated on the thirty first day of December in the year eighteen hundred & thirteen, & which the said George Boyd afterwards sold to the said James L. Edwards, And whereas the said James L. Edwards hath since bargained sold & assigned all his right title interest and estate of in & to the said house and lot to John Quincy Adams, Secretary of State, & the trusts & conditions in the said assignment to the undersigned Overton Carr have been complied with, and the sums of money therein directed to be paid have been paid and the said James L. Edwards has directed the said Overton Carr, to convey and assign to the said John Quincy Adams, all his the said Overton Carr’s right title and interest of in and to the said house & lot to the said John Q. Adams, Now Know all men by these presents That I Overton Carr for and in consideration of the premises & also for & in consideration of the sum of one dollar current money to me in hand paid by the said John Q. Adams at or before the sealing and delivery of these presents the receipt whereof I do hereby acknowledge, Have granted bargained & sold assigned & conveyed & by these presents Do grant bargain & sell assign & convey unto the said John Q. Adams, his heirs and assigns all my right title interest & estate of in & to the said house & lot, under the assignment aforesaid To Have and to hold the same unto John Q. Adams his heirs and assigns; as fully as I the said Overton Carr held or could hold the same under the said assignment—In Witness whereof I have hereunto set my hand and affixed my seal this eighth day of June in the year 1820.—
					Overton Carr
				
				Signed sealed & Delivered in presence of Joseph Forrest Saml. N. Smallwood District of Columbia County of Washington, to wit.—On this 8th. day of June AD. 1820, Overton Carr, personally appeared before the subscribers, two Justices of the peace in & for the County aforesaid, and acknowledged the above to be his act & Deed, & the estate therein mentioned, to be the property and estate of John Q. Adams—Acknowledged before.—Joseph ForrestSaml. N. Smallwood
				
			